AMENDED AND RESTATED PURCHASE AND SALE AGREEMENT BY AND BETWEEN HALLADOR PETROLEUM COMPANY (a Colorado corporation) and [] (an individual) with respect to SUNRISE COAL, LLC (an Indiana limited liability company) Dated As of July, DB2/20755110.1 AMENDED AND RESTATED PURCHASE AND SALE AGREEMENT This Amended and Restated Purchase and Sale Agreement (this “Agreement”) is made and entered into as of July, 2008, by and between [] (“Seller”) and Hallador Petroleum Company, a Colorado corporation (“Purchaser”). RECITALS WHEREAS, Seller and Purchaser are each members of Sunrise Coal, LLC, an Indiana limited liability company (“Sunrise”). WHEREAS, Seller and Purchaser and the other members of Sunrise are each a party to the Amended and Restated Operating Agreement of Sunrise dated as of July31, 2006 (the “Operating Agreement”).Capitalized terms used and not otherwise defined herein shall have the meaning provided in the Operating Agreement. WHEREAS, Seller and Purchaser previously entered into a Purchase and Sale Agreement wherein Seller agreed to sell and Purchaser agreed to purchase certain membership interests held in Sunrise by Seller and certain promissory notes issued by Sunrise in favor of Seller. WHEREAS, Seller and Purchaser have determined that the Purchase and Sale Agreement should be amended and restated to more accurately describe the assets which Seller will sell and which Purchaser will Purchase. WHEREAS, Seller desires to sell to Purchaser and Purchaser desires to purchase from Seller (i)the Common Units and percentage of membership interest in Sunrise held by Seller as set forth opposite the name of Seller on ExhibitA (the “Interest”) and (ii)an equal percentage of the Unreturned Capital Balance held by Seller equal to the amount as set forth opposite the name of Seller on ExhibitA (the “Unreturned Capital Balance”). NOW, THEREFORE, in consideration of the promises and for good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, Seller and Purchaser agree as follows: ARTICLE1 PURCHASE AND SALE 1.1Agreement to Purchase and Sell.In consideration of the representations, warranties and agreements contained in or made pursuant to this Agreement, Seller hereby (a)agrees to assign, transfer, convey and deliver to Purchaser, and Purchaser agrees to accept the assignment, transfer and conveyance to it of the Interest, together with the Preferred Return related thereto in accordance with the Operating Agreement, and Purchaser agrees to assume all of the obligations of Seller with respect to the Interest as of the Closing Date and (b)agrees to sell, assign, transfer and convey or cause the sale, assignment, transfer or conveyance to Purchaser, and Purchaser hereby agrees to purchase and accept the sale, assignment, transfer and conveyance to it of the Unreturned Capital Balance. 1.2Purchase Price.Upon the terms and subject to the satisfaction of the conditions contained herein, in consideration of the aforesaid sale, assignment, transfer and conveyance of the Interest, the Unreturned Capital Balance and the Preferred Return, Purchaser will pay to Seller an aggregate price of [] Dollars ($), calculated on the basis of (a)Five Hundred Thousand and No/100 Dollars ($500,000.00) per percentage of membership interest in Sunrise transferred to Purchaser, (b)an amount equal to the Unreturned Capital Balance and (c) an amount equal to the unpaid Preferred Return accrued on the Unreturned Capital Balance through the date immediately preceding the Closing Date, as set forth opposite the name of Seller on ExhibitA, on the terms and conditions set forth herein. 1.3Closing.Subject to the satisfaction or waiver of each of the conditions precedent to the Closing set forth in Article4 by the party for whose benefit such conditions precedent exist, the closing of the transactions contemplated hereunder (the “Closing”) shall take place on July24, 2008 (the “Closing Date”), at 10:00a.m. at the offices of Morgan, Lewis& Bockius LLP, 300 South Grand Avenue, 22ndFloor, Los Angeles, California 90071, or at such other time and place as mutually agreed upon between Purchaser and Seller. 1.4Closing Deliveries. (a)At the Closing, Seller will deliver, or cause to be delivered to Purchaser: (i)(A)(x)The certificate representing the Interest or (y)the Affidavit of Lost Certificate (the “Affidavit”) in the form attached hereto as ExhibitB and (B)an applicable assignment in favor of Purchaser. (ii)The Spousal Consent (the “Spousal Consent”), substantially in the form attached hereto as ExhibitC, executed by Seller’s spouse. (b)At the Closing, Purchaser will deliver, or cause to be delivered to Seller: (i)The Purchase Price. (ii)A new certificate representing the Common Units retained by Seller, if any. ARTICLE2 REPRESENTATIONS AND WARRANTIES OF SELLER Seller hereby represents and warrants to Purchaser as follows: 2.1Authority; Binding Obligations.Seller has the full legal capacity and authority to enter into this Agreement and has entered into this Agreement as its own free act.This Agreement (a)has been duly executed and delivered by Seller and (b)assuming the due execution and delivery thereof by the other parties hereto and thereto, constitutes legal, valid and binding obligations of Seller, enforceable in accordance with its terms, except as the same may be limited by applicable bankruptcy, insolvency, reorganization, moratorium or similar laws in effect from time to time relating to or affecting the enforcement of creditors’ rights generally and by general principles of equity (regardless of whether enforcement is sought in a proceeding in equity or at law). 2.2Title; Liens.Except as set forth on Schedule2.2 hereto, Seller is the owner of the Interest, the Unreturned Capital Balance and the Preferred Return, free and clear of all liens, pledges and encumbrances, other than those restrictions imposed by applicable federal and state securities laws.At the Closing, Seller will deliver, or cause to be delivered to Purchaser good and valid title to the Interest, the Unreturned Capital Balance and the Preferred Return, free and clear of all liens, pledges or encumbrances, other than those restrictions imposed by applicable federal and state securities laws. 2.3No Bankruptcy.No voluntary proceeding or petition has been instituted by Seller and no proceeding has been instituted or, to Seller’s knowledge, been threatened to be instituted against Seller under the bankruptcy laws of the United States or any other country or any political subdivision thereof.Seller has not made any assignment of any assets or properties for the benefit of creditors, consented to the appointment of a receiver or trustee for any assets or properties, been adjudicated bankrupt or made a bulk sale or taken any action which contemplates the making of a bulk sale.No court has entered any order appointing a receiver or trustee for any assets or properties of Seller or has assumed the custody of or sequestered any assets or properties of Seller and no attachment has been made on any assets or properties of Seller. 2.4Independent Decision to Sell.Seller acknowledges that he or she has independently and without reliance upon Purchaser made its own analysis and decision to sell the Interest, the Unreturned Capital Balance and the Preferred Return to Purchaser.Seller further acknowledges that Purchaser may possess material non-public information not known to Seller regarding or relating to Sunrise, and Seller acknowledges that it has not requested such information and agrees that the Purchaser shall have no liability whatsoever (and Seller hereby waives and releases all claims which it would otherwise have) with respect to the non-disclosure of such information either prior to the date hereof or subsequent hereto. ARTICLE3 REPRESENTATIONS AND WARRANTIES OF PURCHASER Purchaser hereby represents and warrants to Seller as follows: 3.1Organization; Due Authorization.Purchaser is a corporation duly formed, validly existing and in good standing under the laws of the State of Colorado.This Agreement (a)has been duly authorized, executed and delivered by Purchaser and (b)assuming the due execution and delivery thereof by the other parties thereto, constitutes legal, valid and binding obligations of Purchaser, enforceable in accordance with its terms, except as the same may be limited by applicable bankruptcy, insolvency, reorganization, moratorium or similar laws in effect from time to time relating to or affecting the enforcement of creditors’ rights generally and by general principles of equity (regardless of whether enforcement is sought in a proceeding in equity or at law). ARTICLE4 CLOSING CONDITIONS 4.1Conditions to Purchaser’s Obligations.The obligation of Purchaser to purchase the Interest, the Unreturned Capital Balance and the Preferred Return pursuant to this Agreement is subject to the satisfaction prior to or on the Closing Date of the following conditions, any of which may be waived in whole or in part by Purchaser: (a)The representations and warranties of Seller contained herein shall be true and correct in all material respects as of the Closing Date with the same effect as though made on the Closing Date. (b)Seller shall have performed and complied with all agreements, obligations and covenants contained herein. (c)Seller shall have delivered (i)either (A)the certificate representing the Interest or (B)the Affidavit, and (ii)an assignment in accordance with Section1.4(a)(i). (d)Seller shall have delivered the Spousal Consent in accordance with Section1.4(a)(ii). (e)Between the date hereof and the Closing Date, there shall have been no material adverse change in the business, financial condition or operations of Sunrise. 4.2Conditions to Seller’s Obligations.The obligation of Seller to sell the Interest, the Unreturned Capital Balance and the Preferred Return pursuant to this Agreement is subject to the satisfaction prior to or on the Closing Date of the following conditions, any of which may be waived in whole or in part by Seller: (a)The representations and warranties of Purchaser contained herein shall be true and correct in all material respects as of the Closing Date with the same effect as though made on the Closing Date. (b)Purchaser shall have delivered the Purchase Price. ARTICLE5 MISCELLANEOUS 5.1Termination.This Agreement and the transactions contemplated hereby may be terminated at any time prior to the Closing Date: (a)by mutual written consent of the parties hereto; (b)by Purchaser, if (i)Seller fails to comply in any material respect with any of its covenants or agreements contained herein, (ii)any of the representations and warranties of Seller set forth in Article2 hereof is breached or is inaccurate in any material respect, or (iii)if there is any material adverse change in the business, financial condition or operation of Sunrise, including, but not limited to Sunrise’s operation of the Carlisle Mine. (c)by Seller, if (i)Purchaser fails to comply in any material respect with any of its covenants or agreements contained herein, or (ii)any of the representations and warranties of Purchaser set forth in Article3 hereof is breached or is inaccurate in any material respect. In the event of termination of this Agreement pursuant to Sections5.1(b) or 5.1(c), the party entitled to terminate shall provide written notice to the other parties and this Agreement shall terminate and the transactions contemplated hereby shall be abandoned without further action by any party. 5.2Notices.All notices, requests and other communications to any party hereunder shall be in writing (including facsimile or similar writing) and shall be given to such party at its address or facsimile number set forth below, or such other address or facsimile number as such party may hereafter specify for the purpose to the party giving such notice.Each such notice, request or other communication shall be effective (a)if given by facsimile, when such facsimile is transmitted to the facsimile number specified in this Section and the appropriate electronic confirmation is received, or, (b)if given by overnight mail, 72 hours after such communication is deposited with an overnight courier, addressed as aforesaid, or (c)if given by any other means, when delivered at the address specified in this Section. If to Seller, to: [] [] Tel: Fax: If to Purchaser, to: Hallador Petroleum Company 1660 Lincoln Street, Suite 2700 Denver, Colorado80264 Attn:VictorP.
